Citation Nr: 9916459	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of cold 
injury (frostbite) affecting the left big toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel






INTRODUCTION

The veteran served on active duty in the military from 
January 1984 to January 1987.  Since then, she has served in 
the reserves to the present date.  Some of her reserve duty 
has been active duty for training (ACDUTRA), to include a 
two-week annual training in June 1991.

In January 1996 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C. denied the veteran's 
claim for service connection for left wrist metacarpal 
exostosis and for bilateral external otitis.  At the same 
time, the RO deferred on deciding the veteran's service 
connection claim for residuals of cold injury (frostbite).  
The RO ultimately denied the veteran's service connection 
claim for frostbite in January 1997.  The veteran timely 
appealed to the Board of Veterans' Appeals by filing a Notice 
of Disagreement (NOD) and Substantive Appeal (VA Form 9).  
However, as each documents includes reference only to the 
frostbite issue, that is the only issue on appeal.

The veteran's VA Form 9 was submitted in April 1997.  In it, 
she indicates a desire to appear before the Board for a 
hearing.  A September 1997 statement from her accredited 
representative reiterated that the veteran wanted a hearing 
before the Board.  The veteran was scheduled for a Board 
hearing on May 26, 1999.  Notification of the date and time 
of this hearing was mailed to the veteran and to her 
accredited representative; neither document was returned from 
the U.S. Postal Service as undeliverable.  The veteran did 
not appear on the date of her hearing, nor has she contacted 
the Board in order to reschedule a hearing.  Under these 
circumstances, the Board finds that the veteran's request for 
a hearing before the Board has effectively been withdrawn.  
See 38 C.F.R. § 20.704(e) (1997).
  
FINDINGS OF FACT


1. All available, relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.

2. Although there is no objective evidence to document that 
the appellant suffered cold injury (frostbite) during 
active duty for training (ACDUTRA) in Hawaii June 1991, 
the record contains medical evidence suggesting that the 
veteran currently has residuals of a cold injury 
(frostbite) affecting the left big toe, which occurred 
during that period of ACDUTRA.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, service connection for residuals of cold injury 
(frostbite) affecting the left big toe is warranted.  
38 U.S.C.A. §§ 101(22)-(24), 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.6, 3.102, 3.303(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  The Board observes that, with respect to the 
veteran's reserve service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from a disease or injury incurred in or aggravated 
coincident with active duty for training, or for a disability 
resulting from injury during inactive duty training.  See 
38 U.S.C.A. §§ 101(22),(23),(24) (West 1991); 38 C.F.R. § 3.6 
(1996).

The veteran served on active duty from 1984 to 1987.  Since 
then, she has served in the reserves, and has participated in 
periodic mandatory training, during which her military status 
is ACDUTRA.  The record contains documentation indicating 
that in June 1991, the veteran attended a Primary Leadership 
Development Course (PLDC) at Fort Derussy in Honolulu, 
Hawaii.  Part of this training consisted of overnight field 
training at the East Range of Schofield Barracks.  The East 
Range is located at a high elevation and overnight 
temperatures are sometimes quite low, even during the summer 
months in Hawaii's tropical climate.  The veteran reports 
spending a night out of doors on the East Range while wearing 
wet clothing.  She reports not noticing anything wrong with 
her left big toe at that time, so no corresponding medical 
report exists from this incident.

Following graduation from this program, the veteran rejoined 
her family in South Korea, where her husband was stationed on 
active duty.  Several months later, in November 1991, the 
veteran was diagnosed with a cold weather injury to her left 
big toe.  This diagnosis was made at an Army medical 
facility, the 121st EVAC Hospital's Family Practice Clinic, 
where the veteran was treated as a military dependent.  She 
then complained of pain and burning when exposed to cold 
weather and her medical records reflect discoloration of her 
toe.  

The veteran was referred to a podiatrist in January 1992, and 
she underwent what she describes in her correspondence to the 
RO as "months of sheer pain & treatment for the cold weather 
injury to [her] left great toe."  The veteran's cold weather 
injury was also noted as part of her medical history in 
subsequent military medical examinations.  It is also 
included as a condition constituting a "Permanent Profile" 
in her reserve medical records.

The veteran underwent a VA medical examination in September 
1996 to evaluate the merits of her cold injury claim.  She 
reported her medical history to the examining physician who 
noted her left great toe frostbite, incurred in Hawaii, as a 
"Medical Problem" suffered by the veteran.  No other 
history of cold exposure or injury is noted. Although no 
pertinent clinical findings were made, save for a reference 
that "she has numbness with cold weather," his final 
diagnoses included "history of frostbite, left big toe."  

While there is no specific medical evidence that the veteran 
suffered cold injury (frostbite) during active duty for 
training, as she contends, a residual condition affecting the 
left big toe was noted in November 1991.  Further, the VA 
examination report indicates that the examining physician 
accepted the veteran's assertions concerning cold injury 
during her training in Hawaii, and appears to suggest this as 
the source of the "history of frostbite" included among his 
diagnoses.  

The Board also acknowledges that the medical nexus evidence 
is neither definitive nor overwhelming.  That 
notwithstanding, the Board also acknowledges that a cold 
injury, unknowingly incurred, might manifest itself when the 
veteran was next exposed to a cold climate.  That seemingly 
occurred only five months later in November 1991.  There is 
also no indication of the record that the veteran encountered 
any other cold climate between June and November of 1991.

When, after careful consideration of all procurable and 
assembled date, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Given the totality of the 
evidence in this case, and with resolution of all reasonable 
doubt in her favor, the Board concludes that service 
connection is granted for residuals of cold injury 
(frostbite) affecting veteran's left big toe, is warranted.


ORDER

Service connection for residuals of cold injury (frostbite) 
affecting the left big toe, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

